Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Humphrey on 01/25/2022.
Note: The amendment comprises of a formula that is part of the claim 1 amendment.

Claims 1, 5, 6, & 8 of the application has been amended as follows: 

1. (Currently Amended) A method of controlling the air flow of an HVAC system for a multi-story building, the HVAC system including a heating and air conditioning system for supplying conditioned air to the inside of the building, and a return air path for removing air from the inside of the building, the return air path including a recirculate output for delivering air to the heating and air conditioning system, and a relief output for exhausting air to the atmosphere surrounding the building, the method comprising: selecting a desired neutral plane height for the building at which the inside and outside air pressures are equalized by mechanical action of the HVAC system; measuring a pressure differential between the air inside of the building and atmosphere air at a sensor location, computing a desired pressure differential between the air inside of the building and atmosphere air at the sensor location, based upon a computed stack effect pressure that is expected to develop at the sensor location inside of the building for the current inside and outside air temperature when the inside and outside air pressures are equalized at the desired neutral plane height as a result of mechanical action , wherein the desired pressure differential is computed with the formula                        
                            
                                
                                    p
                                
                                
                                    c
                                
                            
                            =
                            7.6
                            h
                             
                            (
                            
                                
                                    1
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            c
                                        
                                    
                                    +
                                    460
                                
                            
                            -
                             
                            
                                
                                    1
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    460
                                
                            
                            )
                        
                                                                   __________________________, where pc is the desired pressure differential in inches of water column, h is the distance in feet from the height of the pressure sensor to the height of the desired neutral pressure in the building, and tc and ti are outside and inside temperatures in 0F.

5. (Cancelled).

6. (Currently amended) The method of claim 1 wherein the desired pressure differential is computed using the height of the building lobby as the desired neutral pressure height.

8. (Currently Amended) The method of claim 7 wherein a desired pressure differential between the building air and atmosphere air is computed for each of the plurality of sensors, based upon a computed stack effect pressure that is expected to develop at each sensor 's location on the building for the current inside and outside air temperature .

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a method of controlling the air flow of an HVAC system as recited in Claim 1 specifically:
the computing of the desired pressure differential.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762             

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762